I recognize the principles of law cited by the majority as to the binding effect of a promise made in settlement of a disputed claim. However, there are other principles of law which might be found by a jury to be applicable here. One is that the issue must be contested by both parties in good faith. Here we have the second settlement of the same disputed claim. The first settlement is not denied by the plaintiff. Under the ruling in Hall v. Morrison, 92 Ga. 311
(18 S.E. 293), there was a question for the jury whether the rent notes were settled in the real-estate trade and whether the later claim on the *Page 730 
rent notes was made in good faith, or whether there was a mere pretended claim which had no basis in law or fact.